Per Curiam:

Decree *594affirmed.
United States v. Louisiana, ante, p. 70. Mr. Raymond T. Nagle, Attorney General of Montana, and Mr. Francis A. Silver were on the brief for appellants. Solicitor General Biggs and Messrs. Elmer B. Collins, Daniel W. Knowlton, and Edward Ml Reidy were on the brief for the United States and Interstate Commerce Commission, appellees. Messrs. M. L. Countryman, Jr., D. F. Lyons,' J. N. Davis, Walter McFarland, J. M. Souby-, Conrad Olson, and F. G. Dorety were on the brief for the railway companies, appellees. Messrs. John E. Benton and Clyde S. Bailey, by leave of Court, filed a brief on behalf of the National Association of Railroad and Utilities Commissioners, as amicus curiae.